PER CURIAM.
The State of Florida petitions this court for a writ of certiorari to review the trial court’s post-trial order requiring it to pro*1116duce a paper reproduction of a computer-generated “time line.” The time line was used as a demonstrative aid by the State during its closing argument to argue similar fact evidence. Although the aid was not introduced into evidence, the defendant wanted to have it made a part of the record on appeal.
We grant the petition, issue the writ, and remand to the trial court to consider the merits of the arguments of both parties regarding the “Motion for Rule to Show Cause/Motion to Direct State of Florida into Immediate Compliance with Trial Court Order.” The matter is before us because the trial judge that granted the motion erroneously believed that another trial judge had previously ruled on the matter after considering the merits. In fact, an order was never “rendered” on the matter, and the trial judge in the instant case erred in refusing to exercise discretion in the matter and in believing that no discretion was exercisable because of an earlier judge’s ruling. See State v. J.M.C., 714 So.2d 1173 (Fla. 2d DCA 1998); see also State v. Smith, 118 So.2d 792 (Fla. 1st DCA 1960).
PETITION GRANTED; WRIT ISSUED; REMANDED.
DAUKSCH, GOSHORN and PETERSON, JJ., concur.